     Case 2:19-cv-00588-MCE-KJN Document 21 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHEILA HALOUSEK,                                  No. 2:19-cv-00588-MCE-KJN PS

12                        Plaintiff,                    ORDER

13             v.
14    UNITED STATES POSTAL SERVICE,
      ET AL.,
15
                          Defendant.
16

17            On April 30, 2020, the magistrate judge filed findings and recommendations herein which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. No objections were filed.

20            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

21   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24            The court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.

26            Accordingly, IT IS ORDERED that:

27            1. The Proposed Findings and Recommendations filed April 30, 2020, are ADOPTED.

28            2. Defendant’s Motion to Dismiss (ECF No. 16) is GRANTED.
                                                       1
     Case 2:19-cv-00588-MCE-KJN Document 21 Filed 06/10/20 Page 2 of 2

 1             3. Plaintiff’s First Amended Complaint is DISMISSED with prejudice.
 2             4. The Clerk of the Court is directed to close this case.
 3             IT IS SO ORDERED.
 4

 5   Dated: June 10, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          2
